Exhibit 10.3

Amended Schedule 2.1 to the Deferred Compensation and Benefits Trust Agreement

Schedule 2.1 to the Deferred Compensation and Benefits Trust Agreement

Benefit Plans and Other Arrangements Subject to Trust

(1) Sunoco, Inc. Executive Retirement Plan (“SERP”);

(2) Sunoco, Inc. Deferred Compensation Plan;

(3) Sunoco, Inc. Pension Restoration Plan;

(4) Sunoco, Inc. Savings Restoration Plan;

(5) Sunoco, Inc. Special Executive Severance Plan;

(6) The funding of the Sunoco, Inc. Special Employee Severance Plan necessary to
provide benefits in accordance with the terms of such Plan to only those
employees then in grades 11 through 13.

(7) The entire funding for all the Indemnification Agreements with the
executives set forth below shall be Five Million Dollars ($5,000,000) in the
aggregate:

 

(a)    Michael J. Colavita   (k)   Michael S. Kuritzkes (b)    John F. Carroll  
(l)   Joel H. Maness (c)    Terence P. Delaney   (m)   Michael J. McGoldrick (d)
   Michael H. R. Dingus   (n)   Ann C. Mulé (e)    John G. Drosdick   (o)   Paul
A. Mulholland (f)    Bruce G. Fisher   (p)   Rolf D. Naku (g)    Michael J.
Hennigan   (q)   Marie A. Natoli (h)    Thomas W. Hofmann   (r)   Robert W.
Owens (i)    Vincent J. Kelley   (s)   Alan J. Rothman (j)    Joseph P. Krott  
(t)   Charles K. Valutas